DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on November 30, 2021. Claims 1-3 have been cancelled. Claims 4-15 have been added.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Drawings
The drawings are objected to because claimed limitations “shower arm [80]” and “tub spout [70]” are not shown in the drawings or misnumbered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites limitations: "a third conduit and a spigot". However, the limitations were not described in the specification and the drawing. Therefore, claim 5 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner believes the spigot is equivalent to the tub spout [70] described in the specification. If that is the case, please amend the claim limitation according to the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the term "an adjustable longitudinal axis" in line 3. The term renders the claim indefinite because one skill in the art that a longitudinal axis is a vector that cannot be described in terms of adjustability. It is noted by the Examiner that Applicant intended to address the length of the elongated member is adjustable. It is suggested to amend the term to define the adjustable length of the elongated member instead of axis. 
Claims 5-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 4.
The term “high efficiency” in claim 11 is a relative term which renders the claim indefinite. The term “high efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “flexible” in claim 14is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 6-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Capp et al. (US 2017/0167122 A1) in view of Wilson (US 3,913,839) and Searson (US 4,545,083).
With regard to claim 4, Capp discloses a multiple showerhead modular assembly (700, Fig. 50) comprising: an elongated member having opposite first and second ends, first and second conduits (Fig. 50); first and second showerheads (Fig. 50); a showerarm (the line adjacent to the wall of shower enclosure, Fig. 50) ; 26a water supply line (the flexible line, Fig. 50); and a plurality of brackets (Fig. 50) attached to said elongate member at spaced locations, wherein the brackets are configured to support the first and second conduits, the water supply line, and the first and second showerheads.
However, Capp fails to disclose an adjustable longitudinal axis extending between the first and second ends wherein said elongate member is adjusted to the length of an enclosure and mounted overhead for a number of users within said enclosure.
Searson teaches an adjustable multiple showerhead modular assembly (Fig. 1) comprising: an elongated member (12/12’/14/14’) having opposite first and second ends and an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Capp, by forming the elongated member of Capp as the adjustably elongated member as taught by Searson, for the benefit of facilitating assembly and disassembly.
However, Capp fails to disclose a valve, wherein the valve has at least first, second, and third ports; wherein a third end of the first conduit is fluidly connected to the first port of the valve, wherein a fourth end of the first conduit opposite the third end of the first conduit is fluidly connected to a first showerhead, wherein a fifth end of the second conduit is fluidly connected to the second port of the valve, wherein a sixth end of the second conduit opposite the fifth end of the second conduit is fluidly connected to a second showerhead; a seventh end of the water supply end is fluidly connected to the showerarm, wherein an eighth end of the water supply line opposite the seventh end of the water supply line is fluidly connected to the third port of the valve.
Wilson teaches a valve (16), wherein the valve has at least first, second, and third ports (38/40/42); first and second fluid conduits (36/43), wherein a third end of the first conduit (36) is fluidly connected to the first port of the valve (38), wherein a fourth end of the first conduit (36) opposite the third end of the first conduit is fluidly connected to a first showerhead (at 17), wherein a fifth end of the second conduit (43) is fluidly connected to the second port of the valve (16), wherein a sixth end of the second conduit opposite the fifth end of the second conduit is fluidly connected to a second showerhead (45); a showerarm (54); 26a water supply line (52), wherein a seventh end of the water supply end is fluidly connected to the showerarm, wherein an eighth end of the water supply line (52) opposite the seventh end of the water supply line is fluidly connected to the third port of the valve (40).

With regard to claim 6, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. Capp further discloses wherein interchangeable conduits are used in various combinations whereby various angles and or patterns of water spray are created (interchangeable by arm 711, see Fig. 50).
With regard to claim 7, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. Capp further discloses the brackets (711) are hanging brackets, wherein the hanging brackets are operative to hang the first and second conduits (Fig. 50).
With regard to claim 8, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. Capp further discloses wherein at least one of the first and second showerheads is a rainfall showerhead (Fig. 50).
With regard to claim 9, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. However, they do not disclose wherein the distance between the first and second showerheads is from 20 to 35 inches.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the device of Capp by forming the distance between the first and second showerheads is from 20 to 35 inches., since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held 
With regard to claim 11, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. Capp further discloses wherein at least one of the first and second showerheads is a high efficiency showerhead.
With regard to claim 12, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. However, they do not disclose wherein at least one of the first and second conduit is directly connected to a 135 degree fitting that has attached a high efficiency showerhead.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the device of Capp by forming a 135 degree angle between at least one of the first and second conduit and the showerhead , since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability 
With regard to claim 13, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. However, they do not disclose wherein at least one of the first and second conduit is directly connected to a 90 degree fitting that has attached a high efficiency showerhead.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the device of Capp by forming a 90 degree angle between at least one of the first and second conduit and the showerhead , since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.
With regard to claim 14, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. Wilson further discloses wherein the water supply line (52) is a flexible Female Compression Thread (FTC) supply line (Col. 4 lines 23-24).
With regard to claim 15, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. Capp further discloses wherein the .

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Capp in view of Searson and Wilson as applied to claim 4 above, and further in view of Yxfeldt (US 3,971,074).
With regard to claim 5, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. However, they do not disclose a third conduit, wherein the third conduit connects a spigot within the enclosure to the valve.
Yxfeldt teaches a third conduit (Fig. 1), wherein the third conduit connects a spigot  (the spout next to the bathtub) within the enclosure to the valve (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Capp, by including the third conduit with the spigot as taught by Yxfeldt, for the benefit of allowing filling the bathtub with water.
With regard to claim 10, the device of Capp as modified by Searson and Wilson discloses the invention as disclosed in the rejection above. However, they do not disclose wherein at least one of the first and second showerheads is a handheld type showerhead.
Yxfeldt teaches at least one of the first and second showerheads is a handheld type showerhead (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Capp, by having at least one of the first and second showerheads as the handheld type showerhead (10) as taught by Yxfeldt, for the benefit of providing a different spraying pattern.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752